EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
1.	Claims 1 and 3-23 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Decision On Appeal 2021-00473 filed 6/09/2022, with respect to independent claims 8 and 17 have been fully considered as follows: 

Appellant’s argument on Decision On Appeal page 3-4 of the remarks regarding the rejection of independent claim 8 and 17 under 35 U.S.C. § 102 (a) (1) as being anticipated by Shim et al. (US 20180143231 A1), “Appellant argues Shim does not teach determining an emission coefficient of the device-under-test (DUT) based on a determined plurality of contact resistances (Reply Br. 3). Appellant contends the Examiner already considered the ideality factors recited in Shim’s paragraph 45 as corresponding to the emission coefficient estimate in claim 8 such that the Examiner’s reliance on paragraph 45 to teach determining the emission coefficient of the DUT is an improper reading of the same Shim teaching on two separate claim limitations (1.e., the emission coefficient estimate and the emission coefficient) (Reply Br. 4). Appellant argues that Shim’s ideality factors (i.e., emission coefficient) in paragraph 45 are not determined based upon the resistance values Rs and Ra (i.e., contact resistances according to Examiner) (Reply Br. 4; Ans. 4). Rather, Appellant argues that the ideality factors in Shim are used to determine the resistance values Rs and Ra (Reply Br. 5). Appellant argues Shim’s use of the ideality factor in equation (3) to determine the contact resistance corresponds to setting an emission coefficient estimate, not using the contact resistances to determine the emission coefficient of the DUT (Appeal Br. 9).”

From the Decision on Appeal, appellant’s argument is persuasive regarding the rejection of independent claims 8 and 17 under 35 U.S.C. § 102 (a) (1) as being anticipated by Shim et al. (US 20180143231 A1). Therefore, the independent claims 8 and 17 and dependent claims 9-16 and 18-23 are allowed. 

Applicant argues in the Reply Brief Filed on 7/29/2021 in page 1, “Applicant notes with appreciation the indication that the proposed amendment of 11/12/2020 to claim 1 and the cancellation of claim 2, would place claims 1 and 3-7 in condition for allowance, if entered. Applicant is willing to make those amendments to place the claims 1 and 3-7 into condition for allowance.”

Appellant’s argument in the Reply Brief Filed on 7/29/2021 is persuasive regarding the rejection of independent claim 1 under 35 U.S.C. § 102 (a) (1) as being anticipated by Shim et al. (US 20180143231 A1) because of the proposed amendment filed 11/12/2020. Therefore, the rejection of independent claim 1 has been withdrawn. Independent claim 1and dependent claims 3-7 are allowed. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

(c) determining a resistance difference, using an emission coefficient determination circuit, wherein the resistance difference is a difference between a greatest and a smallest value within the plurality of calculated contact resistance values,

(d) if the resistance difference does not fulfill a stop condition that is based on a predefined threshold value, adjusting the emission coefficient estimate, using the emission coefficient determination circuit and repeating acts (b) and (c),

(e) if the resistance difference fulfills the stop condition, determining the emission coefficient based on the current emission coefficient estimate or based on a previous emission coefficient estimate, using the emission coefficient determination circuit.

Shim et al. (US 20180143231 A1) is regarded as the closest prior art to the invention of claim 1. Shim teaches, ““FIG. 6 is a graph representing the ideality factor (emission coefficient) obtained for the radiative current component and non-radiative current component in relation to the injected current (Paragraph [0017] Line 1-4). When the injected current in relation to changes in the applied voltage of the light-emitting diode (as the DUT) is as shown in FIG. 4, the radiative current component 510 and the non-radiative current component 520 included in the injected current can be expressed as shown in FIG. 5. Since an increase in the applied voltage leads to an increase in the injected current, an increase in the applied voltage leads to an increase in the radiative current component and the non-radiative current component as well (Paragraph [0043] Line 3-11). Also, the resistance value computation part 220 in Figure 2 may use an ideality factor selected from a preconfigured injected current region to model the radiative current component and non-radiative current component. The ideality factors for the radiative current component and the non-radiative current component can be obtained by differentiating the Shockley diode equation, and in one example, the ideality factors can be obtained using [Equation 3] (Paragraph [0045] Line 1-8). The voltage difference between the modeled radiative current component or non-radiative current component and the actually measured radiative current component or non-radiative current component can be used to compute the resistance component (Paragraph [0049] Line 1-5). Here, the injected current region can be selected as a region in which the amount of change of the ideality factor is within a threshold value, and a low-current region described with reference to FIG. 6 can be selected as an injected current region. Also, from among the ideality factors included in the low-current region, 2 can be selected as the ideality factor used for the modeling, but the ideality factor can vary (Paragraph [0065] Line 1-8). The resistance measurement device may compute the resistance value of the light-emitting diode by using the first and second non-radiative current components resulting from the applied voltage to the light-emitting diode (S1230), and as described with reference to FIG. 8, the resistance value can be computed by approximating the difference between the voltage resulting from the first non-radiative current component and the voltage resulting from the second non-radiative current component (Paragraph [0066] Line 1-9). A computer-readable medium may include a hardware device that is specially configured to store and execute program instructions. Some examples may include magnetic media such as hard disks, floppy disks, magnetic tapes, etc., optical media such as CD-ROM's, flash memory, etc. (Paragraph [0067] Line 11-21)”. However, Shim fails to teach (c) determining a resistance difference, using an emission coefficient determination circuit, wherein the resistance difference is a difference between a greatest and a smallest value within the plurality of calculated contact resistance values. Therefore, the invention of Shim, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “(c) determining a resistance difference, using an emission coefficient determination circuit, wherein the resistance difference is a difference between a greatest and a smallest value within the plurality of calculated contact resistance values, (d) if the resistance difference does not fulfill a stop condition that is based on a predefined threshold value, adjusting the emission coefficient estimate, using the emission coefficient determination circuit and repeating acts (b) and (c), (e) if the resistance difference fulfills the stop condition, determining the emission coefficient based on the current emission coefficient estimate or based on a previous emission coefficient estimate, using the emission coefficient determination circuit.” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 3-7 are allowed by virtue of their dependence from claim 1. 

Regarding claim 8, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

determining a plurality of contact resistance values respectively using the voltage and current measurements, and an emission coefficient estimate using a contact resistance estimation circuit; and
determining the emission coefficient associated with the DUT using the determined plurality of contact resistance values using an emission coefficient determination circuit.

Shim et al. (US 20180143231 A1) is regarded as the closest prior art to the invention of claim 1. Shim teaches, “FIG. 6 is a graph representing the ideality factor (emission coefficient) obtained for the radiative current component and non-radiative current component in relation to the injected current (Paragraph [0017] Line 1-4). When the injected current in relation to changes in the applied voltage of the light-emitting diode (as the DUT) is as shown in FIG. 4, the radiative current component 510 and the non-radiative current component 520 included in the injected current can be expressed as shown in FIG. 5. Since an increase in the applied voltage leads to an increase in the injected current, an increase in the applied voltage leads to an increase in the radiative current component and the non-radiative current component as well (Paragraph [0043] Line 3-11). Also, the resistance value computation part 220 in Figure 2 may use an ideality factor selected from a preconfigured injected current region to model the radiative current component and non-radiative current component. The ideality factors for the radiative current component and the non-radiative current component can be obtained by differentiating the Shockley diode equation, and in one example, the ideality factors can be obtained using [Equation 3] (Paragraph [0045] Line 1-8). The voltage difference between the modeled radiative current component or non-radiative current component and the actually measured radiative current component or non-radiative current component can be used to compute the resistance component (Paragraph [0049] Line 1-5). Here, the injected current region can be selected as a region in which the amount of change of the ideality factor is within a threshold value, and a low-current region described with reference to FIG. 6 can be selected as an injected current region. Also, from among the ideality factors included in the low-current region, 2 can be selected as the ideality factor used for the modeling, but the ideality factor can vary (Paragraph [0065] Line 1-8). The resistance measurement device may compute the resistance value of the light-emitting diode by using the first and second non-radiative current components resulting from the applied voltage to the light-emitting diode (S1230), and as described with reference to FIG. 8, the resistance value can be computed by approximating the difference between the voltage resulting from the first non-radiative current component and the voltage resulting from the second non-radiative current component (Paragraph [0066] Line 1-9). A computer-readable medium may include a hardware device that is specially configured to store and execute program instructions. Some examples may include magnetic media such as hard disks, floppy disks, magnetic tapes, etc., optical media such as CD-ROM's, flash memory, etc. (Paragraph [0067] Line 11-21)”. However, Shim fails to teach that determining the emission coefficient associated with the DUT using the determined plurality of contact resistance values using an emission coefficient determination circuit. Therefore, the invention of Shim, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “determining a plurality of contact resistance values respectively using the voltage and current measurements, and an emission coefficient estimate using a contact resistance estimation circuit; and determining the emission coefficient associated with the DUT using the determined plurality of contact resistance values using an emission coefficient determination circuit” and also in combination with all other elements in claim 8 distinguish the present invention from the prior art reference. 

Claims 9-16 are allowed by virtue of their dependence from claim 8. 
Regarding claim 17, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a contact resistance estimation circuit configured to determine a plurality of contact resistance values respectively using the voltage and current measurements and an emission coefficient estimate; and 
an emission coefficient determination circuit configured to determine the emission coefficient associated with the DUT based on using the determined plurality of contact resistance values.

The most pertinent prior art of record to Shim et al. (US 20180143231 A1), failed to specifically teach the invention as claimed. However, the invention of Shim, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “a contact resistance estimation circuit configured to determine a plurality of contact resistance values respectively using the voltage and current measurements and an emission coefficient estimate; and an emission coefficient determination circuit configured to determine the emission coefficient associated with the DUT based on using the determined plurality of contact resistance values” and also in combination with all other elements in claim 17 distinguish the present invention from the prior art. 

Claims 18-23 are allowed by virtue of their dependence from claim 17. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866